Citation Nr: 0611236	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  01-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back disorder with degenerative changes at L-5/S-1.

2.  Entitlement to service connection for residuals of a 
right thumb injury.

3.  Entitlement to an initial increased (compensable) 
evaluation for service connection left hip strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1996 to July 2000.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, UT.

Service connection is in effect for narcolepsy, evaluated as 
10 percent disabling; and recurrent left hip strain and scar 
of the right foot, each evaluated as noncompensably 
disabling.

In October 2003, the Board remanded the case for extensive 
development.

Issue #3 on the front cover is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of all pending 
appellate issues, except for # 3.

2.  A low back problem was first shown in service to include 
disc changes with neural foramina narrowing; the now 
diagnosed low back disability is reasonably the result of 
service.

3.  The veteran injured his right thumb in service to include 
an avulsion MP Joint fracture; his current right thumb 
complaints including pain and crepitus are reasonably the 
result of the in-service injury.


CONCLUSIONS OF LAW

1.  A chronic low back disability to include degenerative 
changes is the result of service.  38 U.S.C.A. §§ 1110, 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

4.  A chronic right thumb disability is the result of 
service.  38 U.S.C.A. §§ 1110, 5103 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  Additional evidence might be 
available but is not required for an equitable resolution of 
these pending issues (not including # 3).

The Board is satisfied that adequate development has taken 
place with regard to issues ## 1 and 2, and there is a sound 
evidentiary basis for resolution of these issues at present 
without detriment to the due process rights of the veteran, 
particularly in view of the disposition below.


Criteria: General

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic disorder 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2005). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, op. cit. ("If 
the medical evidence of record is insufficient, or, in the 
opinion of the [Board], of doubtful weight or credibility, 
the [Board] is always free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or [quoting] recognized treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Several packets of service medical records are in the file 
for comparison purposes.

In service, the veteran injured his right thumb while playing 
ball.  He had stiffness and pain and it was felt that X-rays 
showed an old avulsion fracture.  A Velcro splint was 
provided.  He was noted to have continued right thumb pain 
and tingling with some radiation into the wrist even with the 
splint.

In service, the veteran was seen on several occasions for low 
back complaints.  One clinical notation at Davis Hospital and 
Medical Center in Layton, UT in January 2000 was that he had 
three months of back pain.  X-rays showed some loss of normal 
increase in the L-5/S-1 disc with some posterior disc 
protrusion on the sagittal images.

The examiner concluded that there was posterior and somewhat 
rightward disc protrusion at L-5/S-1, with slight narrowing 
at the neural foramina on the right side.  

On follow-up in April 2000, he was noted to have continued 
low back pain with bulging disc.  The pain moved down to the 
tailbone.  He was given muscle relaxants.  The trigger point 
was injected with Lidocaine with good relief.

On follow-up visit in May 2000, he was still having back 
tightening up and right sided tightness in the 
paralumbar/thoracic area.  Low back pain was diagnosed for 
which he was given medications and exercises.

Similar findings were reached by a physician, WHB, M/D., in a 
lengthy examination report in June 2000.  The veteran's prior 
in-service back problems were noted including the X-ray 
changes reflecting degeneration.  The physician discussed the 
thumb problem (inadvertently noting it as left rather than 
right), but identified continued pain including at the site 
of the fracture of the MP joint and with repetitive motion.  
He also had crepitus. 

VA and other clinical records since service show continued 
low back and thumb complaints.

On VA examination in May 2004, the veteran described having 
injured his back.  The examiner described his current 
symptoms and concluded that his low back disability was 
"probably caused by an injury he had while in the service at 
Hill Air Force Base in 1998 where the jeep threw him to the 
ground.  That seemed to be the start of the problem".  X-
rays were ordered.

With regard to his right thumb, the VA examiner noted his 
history of right thumb injury from which he now had 
complaints of pain.  He said he had injured the thumb in a 
ballgame in service.  He was noted to have a popping sound in 
the right thumb.  X-rays were ordered.

In this case, it is clear that additional evidence is 
probably available somewhere.  For instance, it would have 
been helpful to have reports of the recent VA X-rays.  

However, and while it might be nice to have such evidence, 
there is no need to again delay an equitable resolution of 
the case for an unnecessary remand for such evidence, if a 
responsible decision can be made without it.  Fortunately, 
the medical evidence is both solid and associated with 
credible expert opinions.

The Board notes that the veteran's allegations are also both 
credible and entirely consistent with the objective clinical 
information of record, which is considerable, both in and 
since service.  In this case, a final resolution of these 
issues (## 1 and 2) at this time is both entirely possible 
and reasonable.

Based on the evidence of record, albeit not unequivocal, the 
Board finds that there is ample basis for considering a doubt 
has arisen in this case, which must be resolved in his favor.  
Service connection is warranted for a low back disorder with 
degenerative changes and residuals of a right thumb injury 
including MP fracture as being of service origin.


ORDER

Service connection for residuals of a low back disorder with 
degenerative changes at L-5/S-1 and residuals of a right 
thumb injury is granted.


REMAND

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

As noted in the Board decision of October 2003, this 
possibility is applicable to issue #3 as shown on the front 
page of this decision.  This has still not been addressed by 
the RO.  No did the recent SSOC discuss all potential Codes 
and/or time frames involved as requested by the Board.  And 
there is pivotal evidence missing upon which to render an 
equitable decision.  For these reasons alone, the case should 
have to be returned on this issue.  See Stegall v. West, 11 
Vet. App. 268 (1998).

VA clinical records refer to the veteran's having tendon 
problems in the area of his left hip and a diagnosis of 
tendonitis.  He has himself indicated that the difficulty has 
been felt to be due to tendon not bony dysfunction.

In the recent Board remand, it was requested that the veteran 
be scheduled for another VA examination to determine his left 
hip problems at present.  This was accomplished.  And while 
X-rays were reportedly ordered, they are neither reported nor 
of record.  

Nonetheless, the RO has rated the veteran's residual problems 
based on X-ray findings, or more precisely, the lack thereof, 
rating him under the Code provisions for "malunion of the 
femur".  

And while there appeared to be relatively normal motions, on 
the other hand, the veteran currently has complaints of left 
hip pain on the anterior portion of the hip joint and pain 
over both hips.  

The Board finds that with regard to issue #3, the veteran is 
clearly entitled to more definitive answers and consideration 
under all potentially possible codes from the time of 
separation until now.  And that in that regard, additional 
development is reasonable.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If there is any additional 
information available with regard to his 
left hip including as related to work, he 
should submit it, and the RO should assist 
to the extent possible.

2.  The veteran should then be reexamined 
by a VA examiner to determine the exact 
nature of all left hip problems, including 
relating to his pain and due to his tendon 
as well as osseous abnormalities, if any.  
X-rays and all other tests should be 
accomplished and fully reported.  The 
examiner should review all evidence prior 
to the examination.

3.  The case should then be reviewed by 
the RO under all potential Codes and for 
all periods involved, pursuant to 
Fenderson.  

If the decision remains unsatisfactory, a 
SSOC should be issued, and the veteran and 
his representative should be afforded a 
reasonable opportunity to respond.  

The case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


